Citation Nr: 0503042	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-16 505	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Basic eligibility for nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel






INTRODUCTION

The appellant is a veteran who had recognized active service 
with the Philippine Scouts from May 1946 to March 1949.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 determination by the Manila Regional 
Office (RO).  In December 2003 the Board undertook further 
development to provide notice required by 38 U.S.C.A. 
§ 5103(a) and/or 3.159(a) and to verify the appellant's 
service. 


FINDINGS OF FACT

It is certified that the veteran's only recognized service 
was with the "new" Philippine Scouts from May 1946 to March 
1949.


CONCLUSION OF LAW

The veteran's military service is not qualifying service for 
VA nonservice-connected disability pension benefits.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), does 
not apply in the instant case.  The only issue before the 
Board is whether the appellant had qualifying service for the 
benefits sought.  The record includes service department (via 
the National Personnel Records Center (NPRC)) verification of 
the appellant's service.  Because qualifying service and how 
it may be established are outlined in statute and regulation 
and because service department certifications of service are 
binding, the Board's review is limited to interpretation of 
the pertinent law and regulations.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The record includes service separation documents (a 
certificate of Honorable Discharge from the Army of the 
United States dated in March 1949, WD AGO Form 53 and WD AGO 
Form 100), a certification from Headquarters Philippine 
Command dated in March 1946, and a United States service 
department, via NPRC, verification of service that indicates 
that the appellant served in the "new" Philippine Scouts from 
May 1946 to March 1949.  As service department certifications 
of service are binding on VA, there is no additional evidence 
for the veteran to provide.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

Generally, service as a Regular Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances. 38 C.F.R. § 
3.40(a).  However, those inducted between October 6, 1945 and 
June 30, 1947 are governed by section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945, and their service is 
qualifying service for benefits under 38 U.S.C., Chapters 11 
& 13, but not for pension benefits under 38 U.S.C., Chapter 
15. 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).

It is not in dispute that the veteran's only recognized 
service is as was certified by the service department (with 
the "new" Philippine Scouts from May 1946 to March 1949).  
Although he asserts that this service should entitle him to 
VA pension benefits, under the controlling law and regulation 
outlined above, the service (while qualifying for VA 
compensation benefits) is not qualifying service for the 
pension benefit sought.  38 U.S.C.A. § 107(b); 38 C.F.R. § 
3.40(b).

In cases such as this, where the law and not the evidence is 
dispositive, the claim must to be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).
ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


